Exhibit 10.15

--------------------------------------------------------------------------------

AMENDED AND RESTATED ETHYLENE SALES AGREEMENT

 

between

 

EQUISTAR CHEMICALS, LP

and

OCCIDENTAL CHEMICAL CORPORATION

 

Effective as of April 1, 2004

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

This Amended and Restated Ethylene Sales Agreement (this “Agreement”) is dated
as of April 1, 2004, between Equistar Chemicals, LP, a Delaware Limited
Partnership (“Seller”) and Occidental Chemical Corporation, a New York
Corporation (“Buyer”);

 

RECITALS

 

WHEREAS, Seller and Buyer entered into that Ethylene Sales Agreement dated as of
May 15, 1998 (the “1998 Ethylene Sales Agreement”), pursuant to which Buyer
agreed to purchase and Seller agreed to sell certain quantities of Ethylene; and

 

WHEREAS, Seller and Buyer amended the 1998 Ethylene Sales Agreement by a letter
agreement dated November 26, 2001, letter agreement dated August 5, 2002,
Amendment No. 1 dated as of August 6, 2002, Amendment No. 2 dated as of May 23,
2003, and a letter agreement dated November 26, 2003 (the “Formosa letter
agreement”); and

 

WHEREAS, the parties desire that the Price, as set forth in this Agreement,
reflect the price paid for Ethylene by a large contract buyer of Ethylene; and

 

WHEREAS, the Quantity provisions of this Agreement promote larger quantities of
Ethylene purchases under this Agreement; and

 

WHEREAS, the Seller and Buyer wish to amend and restate the 1998 Ethylene Sales
Agreement so as to incorporate such prior amendments which continue in effect in
this Agreement as well as the amendment provisions hereby made effective as of
April 1, 2004;

 

AGREEMENTS

 

NOW THEREFORE, in consideration of the premises and mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Buyer hereby agree, effective as of
April 1, 2004, as follows:

 

1. DEFINITIONS

 

“Affiliate(s)” means any person that directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
party specified. For purposes of this definition, the term or “control” shall
have the meaning as set forth in 17 C.F.R. § 230.405 as in effect on the date
hereof.

 

“Agreement” means this Amended and Restated Ethylene Sales Agreement dated as of
April 1, 2004.

 

“Annual Maximum” has the meaning set forth in Schedule 2(a) of this Agreement
and the meaning ascribed in Paragraph 2(d) for the Phase Down period.

 

“Asset Contribution Agreement” means the Agreement and Plan of Merger and Asset
Contribution, among Occidental Petrochem Partner 1, Inc., Occidental Petrochem
Partner 2, Inc., Oxy Petrochemicals Inc., PDG Chemical Inc. and Equistar
Chemicals, LP, executed on May 15, 1998.

 

“Bank Rate” means, with respect to any period for which interest is to be
calculated under the Agreement, the rate of interest publicly announced from
time to time by J. P. Morgan Chase (or its successor) at its principal office as
its prime commercial lending rate. Each change in this rate resulting from a
change in the prime rate shall take effect on the day on which the announced
rate changes.



--------------------------------------------------------------------------------

“Buyer’s U.S. Plants” means the manufacturing plants owned or operated by the
Buyer and set forth on Schedule 1, incorporated herewith. Schedule 1 also
includes, for each of Buyer’s U.S. Plants, the current practical production
capacity, approximate ethylene use when operating at current practical
production capacities and the 2004 Plan Ethylene Requirements.

 

“Delivery Point(s)” means the exit flange on the metering station measuring
Ethylene deliveries to each of Buyer’s U.S. Plants.

 

“Ethylene” means ethylene having the specifications set forth in Exhibit A to
this Agreement, or in the event of ethylene delivered to Buyer hereunder and not
conforming to such specifications, such ethylene as to which specifications have
been waived by Buyer in order to accept delivery.

 

“OxyMar” means that certain Texas general partnership between Occidental
Chemical Corporation, a New York corporation, and Oxy Vinyls, LP, a Delaware
limited partnership.

 

“OxyMar Plant” means that certain vinyl chloride monomer manufacturing facility,
owned by OxyMar and located at Highway 361, Gregory, Texas and which is operated
by OxyChem for the benefit of OxyMar.

 

“Phase Down” has the meaning set forth in Paragraph 2(d) of this Agreement.

 

“Phase Down Annual Maximum” has the meaning set forth in Paragraph 2(d) of this
Agreement.

 

“Phase Down Annual Minimum” has the meaning set forth in Paragraph 2(d) of this
Agreement.

 

“Phase Down Basis Quantity” has the meaning set forth in Paragraph 2(d) of this
Agreement.

 

“Phase Down Notice” has the meaning set forth in Paragraph 2(d) of this
Agreement.

 

“Reduction Event” means, as to each of Buyer’s U.S. Plants, (i) a shut down of
such plant, (ii) a reduction in practical production capacity of such plant, or
(iii) the taking out of service (other than for maintenance or repair) of all or
any portion of the practical production capacity of such plant.

 

“Superfund” means the assessment on the production and sale of Ethylene imposed
pursuant to the Comprehensive Environment Response, Compensation and Liability
Act, as the same may be from time to time amended or reauthorized and in effect.

 

“Term” has the meaning set forth in Section 3 of this Agreement.

 

2. QUANTITY

 

  (a) Requirements. Buyer shall purchase each year ethylene feedstock for
Buyer’s U.S. Plants from Seller in accordance with Schedule 2(a), incorporated
herewith.

 

  (b) Annual Maximum Adjustment. If a Reduction Event occurs, then the Annual
Maximum will be reduced by an amount equal to the reduction in ethylene use
attributable to the reduction in practical production capacity resulting from
such Reduction Event. If all or any portion of such practical production
capacity is placed back into service, then the Annual Maximum will be increased
by the amount of the increased ethylene feedstock requirements due to such
capacity having been restored to service subject to the inclusions and
exclusions of Schedule 2(a), incorporated herewith. Any such changes will be
prorated for the remainder of any year in which such Reduction Event occurs.

 

  (c)

Forecasts. Buyer shall provide to Seller an annual forecast of quantities of
Ethylene expected to be purchased from Seller and shipment dates 90 days prior
to the start of each calendar year, supplemented by quarterly updates 30 days
prior to the start of each calendar



--------------------------------------------------------------------------------

 

quarter. Such forecasts are for planning purposes only and will not affect the
obligations of either party.

 

  (d) Phase Down. Both parties have the right to elect to reduce the parties’
Ethylene quantity obligations so long as any such reduction is accomplished in
accordance with and subject to the following (“Phase Down”):

 

  i. Either party may exercise its right of Phase Down by providing at least 3
full calendar years irrevocable written notice (the “Phase Down Notice”) to the
other party for each calendar year affected by such Phase Down Notice, but in no
event will Phase Down affect any calendar year prior to the calendar year
beginning January 1, 2014. The party providing a Phase Down Notice shall state
therein the Phase Down quantity such party elects for any Phase Down year
specified in such Phase Down Notice. The timely delivery of the Phase Down
Notice specifying the Phase Down quantity is an essential term of this
Agreement.

 

  ii. In order to effect the parties’ intention that Phase Down of the entire
quantity hereunder could be completed in no less than 5 years and that the Phase
Down quantity in any year may never exceed the quantity reduction that would
occur in a 5 year uniform quantity Phase Down, the parties agree that a Phase
Down Basis Quantity will be the basis for calculating the maximum Phase Down
quantity in any year, as set forth in Subparagraphs iii. and iv., below.

 

  iii. As used herein, the “Phase Down Basis Quantity” will be the annual
average of the purchased Ethylene quantity hereunder (plus any quantity Buyer
may have been obligated to purchase but did not) for the 3 calendar years
immediately preceding the first Phase Down year.

 

  iv. As used herein, the “Phase Down Annual Minimum” will equal Buyer’s
purchase obligation in the Phase Down period. In the first Phase Down year the
Phase Down Annual Minimum shall not be less than 83.33% of the Phase Down Basis
Quantity, and in any subsequent year, the reduction of the Phase Down Annual
Minimum for that year as compared to the previous year may not exceed 16.67% of
the Phase Down Basis Quantity. Subject to Subparagraph 2(d) vii, the party
exercising its right to reduce the Ethylene quantity obligations under Paragraph
2(d) of this Agreement may elect to reduce the Phase Down Annual Minimum by said
16.67% or any lesser quantity. If a Reduction Event occurs during the Phase
Down, the Phase Down Annual Minimum for the year in which the Reduction Event
occurs and is continuing will be reduced by an amount equal to the product of
(A) the reduction in ethylene use attributable to the reduction in practical
production capacity resulting from such Reduction Event multiplied by (B) a
fraction, the numerator of which is the Phase Down Annual Minimum for such year
without giving effect to reduction for any Reduction Event, and the denominator
of which is the Phase Down Basis Quantity. If all or any portion of the
practical production capacity is placed back in service, then the Phase Down
Annual Minimum will be increased by the same amount as it previously had been
reduced as a result of the reduction of such practical production capacity. Any
such changes will be prorated for the remainder of any year in which such
Reduction Event occurs.

 

  v. As used herein, the “Phase Down Annual Maximum” will be, in each year, 115%
of the Phase Down Annual Minimum for that year.

 

  vi. Beginning with the first Phase Down year, the quantity obligations of the
parties will cease to be on a requirements basis for Buyer and the then
applicable Annual Maximum for Seller shall be phased down. Beginning with the
first Phase Down year the quantity obligations will apply in accordance with
this Paragraph 2(d) in that the Annual Minimum for any year will be the
applicable Phase Down Annual Minimum and the Annual Maximum for such year will
be the applicable Phase Down Annual Maximum.



--------------------------------------------------------------------------------

  vii. If one party has furnished the Phase Down Notice to the other, the other
party may elect to reduce the quantity in the affected year by a greater amount,
but not exceeding, in total reduction quantity, the upper limit specified in
Subparagraph 2 (d) iv., provided that the election is made by written notice at
least 3 full calendar years prior to the affected Phase Down year, or within 10
days after receipt of the Phase Down Notice, whichever is later.

 

  viii. There will be no automatic reduction of quantity unless the Phase Down
Notice for a given Phase Down year is provided at least 3 full calendar years
prior to such Phase Down year. Phase Down may be effected over any number of
years and this Agreement shall not be terminated in accordance with Section 3
until the quantity is reduced to zero under the provisions of this Paragraph
2(d).

 

An example of a Phase Down of the entire quantity (assuming a Phase Down Basis
Quantity of 2,200 MM lbs), in 5 consecutive years would occur as follows:

 

Phase Down Year

--------------------------------------------------------------------------------

   Annual Minimum


--------------------------------------------------------------------------------

   Annual Maximum


--------------------------------------------------------------------------------

     (MM lbs.)    (MM lbs.)

1

   1,833    2,108

2

   1,467    1,687

3

   1,100    1,265

4

   733    844

5

   367    422

6

   0    0

 

  (e) Audit of Books. Seller will have the right to have a third party
recognized national accounting firm audit Buyer’s books and records for any
months hereunder for up to 2 years after such month, upon reasonable prior
notice and during normal business hours, provided that the designated auditor
may not disclose to Seller the information examined in the audit other than to
corroborate compliance with the quantity obligations hereunder according to the
quantities of Ethylene ordered hereunder as compared with requirements, growth
of requirements and toll quantities, in each case, for Buyer’s U.S. Plants, and
report the quantity discrepancy and circumstances of any alternative supply or
ethylene feedstock consuming capacity or production changes for the relevant
period.

 

3. TERM

 

The term of this Agreement (the “Term”) will begin on the Effective Date and
will continue in effect until, and terminate on, such date as the Phase Down
Annual Minimum calculated as set forth in Paragraph 2(d) equals zero; it being
understood and agreed that in no event shall such Phase Down Annual Minimum
decline to zero prior to December 31, 2018.

 

4. PRICE

 

  (a) Price Computation. The price for Product shall be market based in
accordance with Schedule 4(a) incorporated herewith.

 

  (b) Audit of Books. Buyer will have the right to have a third party recognized
national accounting firm audit Seller’s books and records for any months
hereunder for up to 2 years after any such month, upon reasonable prior notice
and during normal business hours, provided that the designated auditor may not
disclose to Buyer the information examined in the audit other than to
corroborate accuracy according to the price terms hereunder and report the
dollar sum of the discrepancy for any month in which any discrepancy was found.



--------------------------------------------------------------------------------

5. DELIVERY

 

  (a) Method of Delivery. Seller shall deliver Ethylene or cause Ethylene to be
delivered to the Delivery Points . Except as expressly provided in this
Agreement, Ethylene will be delivered free and clear of pipeline transportation
or other delivery charges, which are for Seller’s account.

 

  (b) Seller’s Access to Pipelines and Equipment. Buyer shall provide such
easements of access onto the premises of Buyer’s U.S. Plants as shall enable the
Seller to operate and maintain its pipelines and metering equipment for the
delivery and measurement of Ethylene provided to the Buyer, in accordance with
Seller’s normal pipeline operating and maintenance procedures.

 

  (c) Monthly Delivery Instructions. Five days prior to the first day of each
month, Buyer shall furnish to Seller in writing a good faith estimate of the
quantities of Ethylene to be delivered to each of Buyer’s U.S. Plants during
each of the next three months and such instructions and estimates for the month
immediately following such notice shall be final and binding, subject to
commercially reasonable variations due to fluctuations in the ordinary course of
operation of Buyer’s U.S. Plants. The parties shall cooperate reasonably to
distribute deliveries of Ethylene in approximately equal daily quantities during
each year taking into consideration, however, fluctuations in daily demand due
to maintenance, turnarounds, or otherwise occurring in the ordinary course of
business.

 

  (d) Title and Risk of Loss. Title to and risk of loss of Ethylene delivered
hereunder shall pass to Buyer at the Delivery Point(s).

 

  (e) Capital Improvement Cost. Seller and Buyer shall cooperate reasonably to
continue effective utilization of delivery logistics systems affected by this
Agreement, including, without limitation, the pipeline systems operated by
Seller to deliver Ethylene to Buyer. The obligation of reasonable cooperation
pursuant to this Paragraph includes reasonable capital improvement costs
allocated between Buyer and Seller in accordance with then current industry
practice.

 

  (f) Toll Ethylene. Buyer shall deliver, or cause to have delivered, toll
ethylene into Seller’s pipeline system of like quality to Ethylene supplied
hereunder, at the pressure required by Seller and without Seller incurring any
fees or charges by third parties. Third party pipeline fees arising from such
tolling shall be paid by Buyer.

 

  (g) OxyMar Supply from Javelina Exchange. Ethylene supplied to OxyChem
hereunder shall be supplied and accepted from the Javelina Ethylene exchange
deliveries first, and if OxyMar requirements exceed the Javelina quantities,
then such supplemental quantities will be supplied and accepted from Seller’s
own system. In either case the quality and pressure conditions of the Ethylene,
upon delivery, must conform with the Agreement specifications and the pressure
conditions of the exchange contract between Seller and Javelina. If, at any
time, these quality specifications or pressure conditions are not met on
Javelina system Ethylene, Buyer may reject such Ethylene during the period of
nonconformity, in which event Seller shall supply and Buyer shall accept
Ethylene from Seller’s system to fulfill Buyer’s purchase obligations.

 

6. QUANTITY MEASUREMENT AND QUALITY TESTING

 

  (a) Determination of Quantity. Seller, Seller’s agent or Seller’s carrier, as
applicable, shall own, operate and maintain metering equipment at the Delivery
Point where quantities of Ethylene delivered to Buyer shall be measured and its
temperature and pressure recorded. The primary device for each meter
installation shall be a metering tube constructed in accordance with the
specifications recommended by ANSI/API Report 2530 and AGA3/API 14.3, as amended
or supplemented from time to time. Sharp-edged orifice plates shall be retained
with a standard orifice fitting (senior type) equipped with flange type pressure
taps. The diameter of the orifice in the plate shall be in standard one-eighth
inch increments. The density of the Ethylene shall be determined by calculation
performed continuously using API



--------------------------------------------------------------------------------

Report 2565 “Density of Ethylene”. The flowing temperature and pressure
determined from Seller’s meters will be used for the calculation of density. The
volume of Ethylene delivered at the Delivery Point for each day shall be
determined by reference to an on-site Daniels electronic micro-processor which
shall receive the electronic signals from the primary metering device and
calculate pounds of Ethylene through the orifice meter using the latest version
of AGA3/API 14.3, as amended or supplemented from time to time. A day shall be
deemed the period from 7:00 a.m. on one day to 7:00 a.m. on the next succeeding
day. Correction factors and calibrations from such meter readings for the
purpose of determining daily quantities of Product delivered will conform with
procedures set forth below. If the parties are unable to agree upon the quantity
delivered, quantities will be determined by a mutually agreed upon inspector.
The parties will be bound by the inspector’s determination and will equally bear
inspection costs. Buyer shall provide, at its sole cost, quantities of steam,
electricity, nitrogen, and instrument air required for the operation of the
metering equipment.

 

  (b) Temperature Corrections. All quantities of Ethylene will be corrected for
temperature to sixty degrees Fahrenheit (60°F) in accordance with current
methods which are set forth in American Petroleum Institute Routine Catalog
Number 852-25650 (Chapter 11.3.2.1) or other method mutually agreed to by both
parties.

 

  (c) Calibration of Measuring Equipment. Seller shall calibrate flow meters,
pressure recorders and temperature recorders at least once each month and at
such other times as the parties may mutually agree. Seller shall provide
reasonable notice to Buyer of the time of calibrations and Buyer shall have the
right to witness the calibrations. If following a calibration, any metering
equipment is found to be inaccurate by one half percent or more, then the
quantity of Ethylene previously delivered shall be retroactively adjusted at the
rate of such inaccuracy for any period of inaccuracy which is definitely known,
provided, however, that if such period is not definitely known and if the
parties cannot otherwise mutually agree upon a period of time for such
retroactive adjustment, then such adjustment shall be for a period of one-half
the number of days from the last previous calibration.

 

  (d) Measuring Equipment Out of Service. If for any reason the metering
equipment is out of service so that the quantity of Ethylene delivered to the
Delivery Point through such equipment cannot be ascertained, Seller shall notify
Buyer and the quantity of Ethylene delivered through such equipment during such
period shall be estimated and agreed upon by the parties upon the basis of the
best available data, using, in order of preference, the following methods:

 

  (i) The registration of any check measuring equipment of Buyer, if installed
and properly operating; or

 

  (ii) Any measurement equipment which Seller may have in the flowing stream of
Ethylene, if agreed upon by Buyer.

 

  (e) Determination of Quality. Samples taken on mutually agreed occasions and
at mutually agreed input sampling points shall be the basis for determining
compliance with specifications for the quality of Ethylene delivered hereunder.
Subject to the remaining provisions of this section, Seller’s laboratory
analysis, conducted in accordance with the provisions of Exhibit A, shall
conclusively determine whether Ethylene specifications have been met. Seller
shall retain analytical data for at least 90 days. Seller shall monitor the
quality of Ethylene introduced into the delivery pipelines to each of the
Delivery Points. If abnormalities occur in the operation of Buyer’s U.S. Plants
supplied hereunder or in plant operations downstream of any other mutually
agreed upon Delivery Points, Buyer may provide notice requiring Seller, for a
reasonable period of time, to take three representative



--------------------------------------------------------------------------------

samples of Ethylene from the relevant sampling point each day. Two of such
samples shall be delivered to Buyer and one shall be retained by Seller for
analysis in accordance with the provisions of Exhibit A. Buyer shall arrange for
analysis of one of the samples in its custody in accordance with the provisions
of Exhibit A. Seller and Buyer shall promptly advise each other of the results
of their respective analyses. If Buyer deems there to be a material difference
in the parties’ analysis of their respective samples and if such difference
cannot be reconciled within one week of Buyer’s notice thereof, the remaining
sample shall be submitted to a nationally recognized independent testing
laboratory, agreeable to both Buyer and Seller, for analysis in accordance with
the provisions of Exhibit A. The parties will be bound by the independent
laboratory’s determination and will equally bear the cost of such independent
analysis.

 

7. PAYMENT AND CREDIT

 

Terms and Payment Default. Buyer shall pay Seller for Ethylene by wire transfer
into Seller’s account, per Seller’s instructions, net 20 days from last day of
the shipment month for purchases. Seller shall invoice promptly after the last
day of the month. Adjustment credits or debits shall be shown on the invoice
issued at the end of the month in which the adjustment was made net 10 days from
date of adjustment invoice. If Buyer fails to pay Seller in accordance with said
terms, Seller may either (i) suspend deliveries until all indebtedness is paid
in full, or (ii) place Buyer on a cash-in-advance status until arrangements are
made for security satisfactory to Seller or, at Seller’s option, until all
indebtedness to Seller is paid in full. If Buyer, within 30 days of notice of
payment default, fails to make payment in full for all sums due and payable
which are not reasonably in dispute, Seller may terminate the Agreement
forthwith upon reasonable notice. All timely payments under this Agreement shall
be made without early payment discount. Any overdue balance owed shall accrue
daily interest charges at a rate equal to the greater of (i) 100% of the Bank
Rate (as in effect from time to time) calculated on the basis of a 360 day year
or (ii) the cost of borrowing of the non-defaulting party. If the invoice is
received after noon on one day, such invoice will be deemed received on the next
day. If the payment due date falls on a Saturday or a bank or federal holiday,
other than Monday, the payment shall be due on the past preceding business day.
If the payment due date falls on a Sunday or Monday bank or federal holiday, the
payment shall be due on the following business day. Any preexisting obligation
of Buyer to make payment for Product delivered hereunder shall survive
termination of this Agreement.

 

8. TAXES

 

  (a) Pass Through. Any taxes, excises, fees, duties or other charges, or any
increase therein, now or hereafter imposed directly or indirectly by law upon
Ethylene, components of Ethylene, or raw material from which Ethylene is
derived, sold or delivered to Buyer under this Agreement, or on the production,
manufacture, storage, sale, transportation or delivery thereof, which Seller is
required to pay or collect, (including, without limitation, Superfund, gasoline
blendstocks and additives excise taxes) and any retroactive impositions thereof
or adjustments thereto (“Tax or Taxes”), shall be passed on to Buyer as an
explicit surcharge and shall be paid by Buyer to Seller in addition to the price
(including any interest thereon for which Seller is liable) whether included in
the applicable invoice, or added retroactively to the price, provided, that the
pass-through of any such Tax is in accordance with then prevailing industry
practice. If Buyer furnishes Seller with a timely and valid resale or other
exemption certificate or proof of export acceptable to Seller, sufficient to
support an exemption from any Tax, then such Tax will not be added to the price
of Ethylene, provided, however, if Seller is ever liable for such Tax on the
sale of Ethylene hereunder, Buyer will promptly reimburse Seller from such Tax,
including any interest, penalties and attorneys’ fees related thereto provided,
that the pass-through of any such Tax is in accordance with then prevailing
industry practice. Tax collection will be applied and administered in the same
manner as for the other Ethylene customers of Seller.



--------------------------------------------------------------------------------

  (b) Duty Drawback. Each of Seller and Buyer reserve their respective rights to
claim U.S. Customs duty drawback and each party hereto acknowledges and consents
to such reservation by the other party. The parties shall cooperate so as to
facilitate Seller’s ability to promptly claim and/or so that Buyer may promptly
claim, and collect duty drawbacks. If Buyer’s use of Ethylene sold hereunder,
including but not limited to Buyer’s use of Ethylene sold hereunder in a U.S.
manufacturing process or Buyer’s use or sale, in U.S. or international markets,
of products manufactured in whole or in part from Ethylene sold hereunder, would
entitle either party to claim a duty drawback under applicable U.S. Customs
practices and procedures, then Buyer and Seller, as the case may be, shall file
a duty drawback entry for the maximum quantity of eligible Ethylene and such
party shall promptly remit to the other party 50% of all duty drawback proceeds,
net of any filing fees, obtained by such party with respect to such Ethylene
and/or its derivatives.

 

9. WARRANTIES

 

  (a) Seller’s Warranty. SELLER’S SOLE AND EXCLUSIVE WARRANTY IS THAT THE
ETHYLENE COMPLIES WITH THE PHYSICAL AND CHEMICAL SPECIFICATIONS SET FORTH IN
EXHIBIT A TO THIS AGREEMENT AND THAT SELLER SHALL CONVEY TITLE THERETO FREE OF
ANY LIENS OR ENCUMBRANCES. SELLER MAKES NO OTHER WARRANTIES, EITHER EXPRESS OR
IMPLIED, WHETHER WITH RESPECT TO ITS RECOMMENDATIONS, INSTRUCTIONS, OR OTHERWISE
AND SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES, WHETHER OF MERCHANTABILITY,
SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE.

 

  (b) Patents. Seller’s recommendations or instructions are not intended to
suggest operations which would infringe any patents and Seller assumes no
liability to Buyer of any kind or responsibility for any such infringement.

 

  (c) Uses and Safe Handling. Buyer hereby acknowledges receipt of Seller’s
material safety data sheet with respect to Ethylene. Buyer shall maintain
prudent safe handling and use procedures. Buyer will apprise its employees,
contractors and customers of the hazards, proper use and handling requirements
of Ethylene and shall comply with all applicable statutes, rules and regulations
pertaining thereto.

 

10. CLAIMS

 

Buyer shall be deemed to have waived all claims with respect to any Ethylene
sold hereunder for which Buyer’s notice of insufficient quality has not been
given to Seller in writing within 100 days of Buyer’s receipt of such Ethylene.
Any such claim which is not asserted as a claim, counterclaim, defense or
set-off in a judicial proceeding instituted within two years after the cause of
action arises shall be forever waived, barred and released.

 

11. LIMITATION ON DAMAGES

 

  (a) Limitation on Certain Buyer Remedies. Buyer’s exclusive remedy and the
sole liability of Seller or any Affiliate of Seller for any shortfall in
delivery of Ethylene or failure of any Ethylene to meet the specifications in
Exhibit A, including, but not limited to, claims for breach of warranty, breach
of contract, negligence or strict liability, shall be limited at Seller’s sole
option, to (i) payment to Buyer of the cover cost to replace such Ethylene, or
(ii) Seller’s replacement of the Ethylene in respect of which a valid claim is
made.

 

  (b) No Special Damages. In no event shall Seller or Buyer or any Affiliate of
either be liable for indirect, consequential, special, incidental, contingent or
punitive damages, costs of litigation or for loss of business or business
opportunities.



--------------------------------------------------------------------------------

12. LIABILITY AND RESPONSIBILITY

 

  (a) Buyer’s Obligation. Subject to the further provisions of this Paragraph,
Buyer assumes full responsibility for any liability arising out of the receipt,
unloading, discharge, storage, handling, use and disposal of any Ethylene
purchased hereunder, including the use of such Ethylene alone or in combination
with other substances and compliance or non-compliance with any law or
regulations relating thereto. Buyer agrees to indemnify, protect, defend and
hold Seller and/or any of its Affiliates, agents, officers, directors, employees
and representatives (the “Seller Group”) harmless from and against any and all
claims, actions, liability, loss, cost and expense (including reasonable
attorney’s fees) for damages to any private or public property or resources,
personal injury or death, fines or penalties (“Loss”), made against or incurred
by Seller Group relating to Ethylene sold or the performance of either party
hereunder, or by the agents, servants, employees or contractors of either party,
where such Loss was caused by acts or omissions that occurred at the time of or
subsequent to the delivery of Ethylene to the Buyer hereunder, or arose in any
way out of violations of any federal, state or local statute or governmental
rule or regulation by Buyer or its agents, servants, employees or contractors.
IT IS THE EXPRESS INTENTION OF THE PARTIES THAT THE INDEMNITY PROVIDED FOR IN
THIS PARAGRAPH SHALL REQUIRE BUYER TO DEFEND, HOLD HARMLESS AND INDEMNIFY THE
SELLER GROUP AS PROVIDED ABOVE EXCEPT TO THE PROPORTIONATE EXTENT THAT THE
ACTIONABLE NEGLIGENCE OF THE SELLER GROUP IS THE SOLE OR A CONCURRING CAUSE OF
THE LOSS ALLEGED. FOR APPLICATION OF THE PROVISIONS OF THIS PARAGRAPH, THE
EXTENT OF ANY SUCH NEGLIGENCE OF SELLER GROUP SHALL BE DETERMINED EXCLUSIVELY IN
A SEPARATE ARBITRATION PROCEEDING REQUESTED BY BUYER AND IN ACCORDANCE WITH
MUTUALLY AGREED ARBITRATOR(S), RULES AND VENUE IN ACCORDANCE WITH THE PROVISIONS
OF EXHIBIT B, HEREOF. SUCH ARBITRATION AND THE RESULTING ALLOCATION OF
NEGLIGENCE TO SELLER GROUP WILL TAKE PLACE AFTER BUYER HAS DEFENDED SELLER GROUP
AGAINST AND FINALLY RESOLVED SUCH THIRD PARTY CLAIMS BY JUDGMENT OR SETTLEMENT.

 

  (b) Seller’s Obligation. Seller agrees to indemnify, protect, defend and hold
Buyer and/or any of its Affiliates, agents, officers, directors, employees and
representatives (the “Buyer Group”) harmless from and against any and all Loss
made against or incurred by Buyer Group relating to Ethylene sold or the
performance of either party hereunder, or by the agents, servants, employees or
contractors of either party, where such Loss was caused by acts or omissions
that occurred prior to the delivery of Ethylene to the Buyer hereunder, or arose
in any way out of violations of any federal, state or local statute or
governmental rule or regulation by Seller or its agents, servants, employees or
contractors. IT IS THE EXPRESS INTENTION OF THE PARTIES THAT THE INDEMNITY
PROVIDED FOR IN THIS PARAGRAPH SHALL REQUIRE SELLER TO INDEMNIFY THE BUYER GROUP
EXCEPT TO THE PROPORTIONATE EXTENT THAT THE ACTIONABLE NEGLIGENCE OF THE BUYER
GROUP IS THE SOLE OR A CONCURRING CAUSE OF THE LOSS ALLEGED. FOR APPLICATION OF
THE PROVISIONS OF THIS PARAGRAPH THE EXTENT OF SUCH NEGLIGENCE SHALL BE
DETERMINED EXCLUSIVELY IN A SEPARATE ARBITRATION PROCEEDING REQUESTED BY SELLER
AND IN ACCORDANCE WITH MUTUALLY AGREED ARBITRATOR(S), RULES AND VENUE IN
ACCORDANCE WITH THE PROVISIONS OF EXHIBIT B, HEREOF. ANY SUCH ARBITRATION AND
THE RESULTING ALLOCATION OF NEGLIGENCE WILL TAKE PLACE AFTER SELLER HAS DEFENDED
BUYER GROUP AGAINST AND FINALLY RESOLVED SUCH THIRD PARTY CLAIMS BY JUDGMENT OR
SETTLEMENT.

 

13. EXCUSE OF PERFORMANCE

 

  (a) Performance Excused. Continued performance of any obligation (except
payment of money due), may be suspended immediately to the extent made
impossible by any event or condition beyond the reasonable control of the party
suspending such performance (except its inability to



--------------------------------------------------------------------------------

discharge obligations of a financial nature), including without limitation (to
the extent beyond such control) acts of God, fire, labor or trade disturbance,
war, civil commotion, compliance in good faith with any applicable legal
requirements (whether or not it later proves to be invalid), unavailability of
materials, or other event or condition whether similar or dissimilar to the
foregoing (a “Force Majeure Event”).

 

  (b) Notice and Cure. The party claiming suspension due to a Force Majeure
Event will give prompt notice to the other of the occurrence of the Force
Majeure Event giving rise to the suspension and of its nature and anticipated
duration, and said party will use its best efforts to promptly cure the cause of
the suspension, it being understood, however, that labor disputes shall be a
continuing cause of suspension, and settlement of the same shall be entirely
within the discretion of the party experiencing such difficulty. The parties
shall cooperate with each other to find alternative means and methods for the
provision of the suspended Ethylene shipments or receipts, as applicable.

 

  (c) Recommencement of Performance. Upon termination of the Force Majeure
Event, performance will recommence.

 

  (d) No Extension of Term. The term of this Agreement shall not be extended by
the duration of any Force Majeure Event.

 

  (e) Right to Terminate. If the Force Majeure Event continues for a period in
excess of three years, the party not claiming suspension due to the Force
Majeure Event may elect to terminate this Agreement with respect to the Ethylene
so suspended upon written notice to the party claiming suspension, which
termination will be effective ten days after receipt of such notice unless the
Force Majeure Event has ceased and the Ethylene shipments and receipts have
recommenced within such ten day period.

 

  (f) Allocation. If caused by any of the above stated causes, or if caused by
any other unanticipated shortage not due to Seller’s negligence or mismanagement
of its ethylene business, the quantity of Ethylene available at Seller’s (or
Seller’s supplier’s) plant ordinarily producing Ethylene and deliverable to the
agreed upon delivery location for sale hereunder should be insufficient to
fulfill Seller’s Ethylene volume commitments, Seller has the right and
obligation to allocate its available supply of Ethylene equitably among all term
contract customers of Seller and Seller’s (and Seller’s affiliates’) own
requirements during the period of such shortage. In order to achieve an
equitable allocation result, Seller shall consider its customers’ supply
alternatives and if the allocation is expected to cause greater hardship to
Buyer due to its dependence on Seller as a sole supplier, then Seller’s
allocation arrangements will reflect Buyer’s and other sole sourced customers’
greater need for Seller’s Ethylene. During any such period of allocation in
which Buyer is unable to satisfy its requirements, Buyer may purchase ethylene
from another supplier to the extent necessary to satisfy such requirements. If a
Force Majeure Event that reduces Buyer’s capability to accept ethylene occurs
during the Phase Down, Buyer shall allocate its purchases of ethylene among all
of its suppliers equitably. Any ethylene purchased from a third party, or which
Buyer made a good faith effort to purchase from a third party, to substitute for
volume not supplied by Seller in a period affected by its allocation, sales
control or voluntary relief granted by Buyer from Seller’s volume obligations
(collectively “Sales Control Actions”), will be added to the volume purchased
from Seller in that year for the purpose of determining rebate applicability.
Seller shall use reasonable commercial efforts to assist Buyer in delivering the
ethylene supplied by a third party, including, but not limited to, the use of
Seller’s pipelines at no cost to Buyer, provided such effort and use is at no
cost to Seller. If purchase or attempt to purchase from a third party is not
commercially practicable, then Seller shall use Buyer’s forecasts and recent
purchasing activity to determine the disparity between the volume of ethylene
sold to Buyer during the affected period and the volume that would have been
sold absent the Sales Control Actions. Such disparity will be deemed substitute
volume for the purpose of determining the purpose of adding volume to the volume
actually sold to determine the rebates.



--------------------------------------------------------------------------------

14. ASSIGNMENT

 

  (a) Assignment and Consent. This Agreement shall bind the respective
successors and assigns of the parties hereto, provided however, that neither
party may assign or otherwise transfer or delegate its rights or obligations
hereunder to a third party without the prior written consent of the other party
hereto; provided further, that no such consent shall be required for assignment
to an Affiliate or for assignment to a successor to the business in the case of
transfer of all of Buyer’s U.S. Plants or all of Seller’s ethylene production
facilities in a single transaction, so long as such assignee executes a written
assumption of such party’s obligations hereunder with respect to the rights or
obligations assigned in a form reasonably satisfactory to the other party and
delivers such written assumption to the other party within a reasonable period
of time after the effective date of such assignment. Buyer represents that it
shall assign all of its rights and obligations under this Agreement only to a
transferee of all of Buyer’s U. S. Plants in a single transaction. Any permitted
assignment shall not relieve the assignor of its obligations hereunder. Any
attempted assignment without such consent as may be required by this provision
shall be void.

 

  (b) Transfer of Buyer’s Plants. The parties acknowledge and agree that this
Agreement is integral to the operation of Buyer’s U.S. Plants and therefore in
the event that Buyer shall sell, transfer, pledge, hypothecate or assign
(“Transfer”) any of Buyer’s U.S. Plants to be supplied Ethylene in accordance
with this Agreement to any person (“Assignee”), Buyer shall give written notice
to Seller of such Transfer and the identity of the proposed Assignee as soon as
the intended Transfer becomes known to Buyer, however in no event less than 30
days prior to the date such Transfer becomes effective. In connection with such
Transfer, Buyer shall (i) assign the rights and obligations of Buyer pursuant to
this Agreement with respect to such transferred Buyer’s U.S. Plant(s) to the
Assignee, and (ii) cause Assignee to accept such assignment as if such Assignee
was a party to this Agreement as of the Effective Date, unless Seller shall
provide Buyer (within 10 business days after receiving notice pursuant to the
previous sentence) with written notice that it will not consent to such
assignment, in which event (i) Buyer may elect to proceed with the Transfer but
without assigning the rights and obligations of the Buyer pursuant to this
Agreement with respect to such of Buyer’s U.S. Plants as are the subject of the
Transfer and (ii) if Buyer shall elect to proceed with such Transfer the
ethylene feedstock requirements of such of Buyer’s U.S. Plants as are the
subject of the Transfer shall be removed from this Agreement. The requirements
of Paragraph 14(b) do not apply to the NGO facility in the event of a sale by
Buyer of the NGO facility.

 

  (c) Liquidated Damages. If Buyer fails to fulfill its obligations stated in
Paragraphs 14(a) or 14 (b) to assign this Agreement (or a portion thereof) to
the transferee or successor to any or all of Buyer’s U.S. Plants and to cause
such transferee or successor to accept such assignment and assume such
transferee’s or successor’s obligations under this Agreement, Buyer shall pay
Seller, as liquidated damages, and not as a penalty, for such failure, 4¢/lb.
multiplied by three multiplied by the three year average of the quantity of
Ethylene purchases, during the 36 month period preceding Transfer, at Buyer’s
U.S. Plant(s) which were transferred. The parties agree that the damages
incurred by Seller from Buyer’s failure to assign this Agreement (or a portion
thereof) are substantial but difficult to measure and have therefore agreed upon
this amount as a fair statement of damages continuing for three years.

 

  (d) Financial Responsibility for Transferee. With respect to the Ethylene
deliveries to be made to any of Buyer’s U.S. Plants that are not owned by an
Affiliate of a partner in Seller, if, at any time, in the sole opinion of
Seller, the financial responsibility of the owner of such plant is impaired or
unsatisfactory, Seller shall have the right to restrict or suspend Ethylene
deliveries to such plant unless (i) such owner pays on a cash-in-advance of
delivery basis, (ii) such owner delivers to Seller a letter of credit, in form
and substance acceptable to Seller and from a financial institution acceptable
to Seller, or (iii) such owner and Seller agree upon other arrangements to
secure future deliveries of Ethylene to such plant.



--------------------------------------------------------------------------------

15. MISCELLANEOUS

 

  (a) Notices. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and shall be sufficiently given when duly mailed,
postage prepaid, and addressed as follows (or to such other address or facsimile
number as either party shall have specified by notice in writing to the other
party) or personally delivered or transmitted electronically.

 

If to Buyer:    Occidental Chemical Corporation      5005 LBJ Freeway     
Dallas, Texas 75244      Attention: General Counsel      Facsimile: (972)
404-3957 If to Seller:    Equistar Chemicals, LP      One Houston Center     
1221 McKinney, Suite 1600      Houston, Texas 77010      Attention: Ethylene
Business Manager      Facsimile: (713) 652-7283

 

  (b) Jurisdiction; Dispute Resolution. THE PARTIES HERETO AGREE THAT ALL OF THE
PROVISIONS OF THIS AGREEMENT AND ANY QUESTIONS CONCERNING ITS INTERPRETATION AND
ENFORCEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS AND THE
EXECUTION AND DELIVERY OF THIS AGREEMENT SHALL BE DEEMED TO BE THE TRANSACTION
OF BUSINESS WITHIN THE STATE OF TEXAS FOR PURPOSES OF CONFERRING JURISDICTION
UPON COURTS LOCATED WITHIN THE STATE. THE PARTIES AGREE THAT ANY LITIGATION
ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE FEDERAL OR STATE
COURTS IN THE STATE OF TEXAS AND BOTH PARTIES CONSENT TO THE JURISDICTION OF
SAID COURTS. ALL DISPUTES UNDER THIS AGREEMENT SHALL BE RESOLVED IN ACCORDANCE
WITH THE “DISPUTE RESOLUTION PROCEDURES” SET FORTH IN EXHIBIT B OF THIS
AGREEMENT.

 

  (c) Confidentiality. Each of the parties hereto shall, and shall cause their
respective employees, agents and other representatives to, hold in strict
confidence and not utilize for any commercial or other purpose or disclose to
any other person, except with the prior written consent of the other party
hereto, which consent shall not be unreasonably withheld, any of the terms and
provisions of Schedule 2(a) – Quantity or Schedule 4(a) – Price, of this
Agreement; provided, however, that the foregoing obligation of confidentiality
shall not apply to (i) any such information that is or shall become generally
available to the public other than as a result of a disclosure by or on behalf
of such party, (ii) any such information that was available to a party on a
non-confidential basis prior to the Effective Date of this Agreement, (iii) any
such information that comes into a party’s possession after the Effective Date
of this Agreement from a third party not under any obligation of confidentiality
with respect to such information, (iv) any such information disclosed to a third
party who has undertaken a written obligation of confidentiality with respect to
such information that is substantially the same as the obligation of
confidentiality contained in this section, or (v) any information that shall be
required to be disclosed by or on behalf of a party as a result of any
applicable law, rule or regulation of any governmental authority having
competent jurisdiction, provided that such party shall give the other party 30
day’s prior written notice before making any such disclosure in accordance with
the provisions of this clause.

 

  (d) Amendment. Neither party shall be bound by any change in, addition to or
waiver of any of the provisions hereof unless approved in writing by its
authorized representative.



--------------------------------------------------------------------------------

  (e) Waiver. Any waiver of any particular breach or default of this Agreement
shall be in writing and shall not constitute a continuing waiver or a waiver of
any other breach or default. The failure of either party to require performance
of any provision of this Agreement shall not affect either party’s right to full
performance thereof at any time thereafter.

 

  (f) Headings. Section and Paragraph headings or titles are included for ease
of reference and do not constitute any part of the text or affect its meaning or
interpretation.

 

  (g) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall be deemed to be one and the same instrument.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior documents, understandings
and Agreements, oral or written, relating to this transaction.

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement, as of the
date first written above.

 

EQUISTAR CHEMICALS, LP   OCCIDENTAL CHEMICAL CORPORATION

                (SELLER)

 

 

                                (BUYER)

 

By:  

/s/ Edward J. Dineen

--------------------------------------------------------------------------------

  By:  

/s/ Jim R. Thomas

--------------------------------------------------------------------------------

Print Name:   Edward J. Dineen   Print Name:   Jim R. Thomas Title:  

Sr. Vice President,

Chemicals & Polymers

  Title:   Director Purchasing Date:   Aug. 20, 2004   Date:   August 16, 2004



--------------------------------------------------------------------------------

EXHIBIT – A

 

ETHYLENE PRODUCT SPECIFICATIONS

 

Component

--------------------------------------------------------------------------------

  

Contract

Specification

--------------------------------------------------------------------------------

 

Test Methods

--------------------------------------------------------------------------------

Ethylene; mol %

   99.90 min.   LYON 5602

Methane; mol %

   0.0350 max.   LYON 5602

Ethane; mol %

   0.0400 max.   LYON 5602

Propylene and Heavier; mol ppm

   5 max.   LYON 5602

Carbon Monoxide; mol ppm

   0.10 max.   On-Line

Carbon Dioxide; mol ppm

   1.0 max   On-Line

Sulfur; ppm by wt.

   0.05 max.   LYON 5898

Water; ppm by wt.

   2 max.   On-Line

Acetylene; mol ppm

   1.5 max.   LYON 5602

Oxygen; mol ppm

   4 max.   On-Line

Hydrogen; mol ppm

   2 max   On-Line

Carbonyls as Acetone, wt. ppm

   no spec    

Ammonia, wt. ppm

   1 max*   LYON 5234

Methanol; ppm by wt.

   1 max   LYON 5881

--------------------------------------------------------------------------------

* Seller or designated supplier delivering ethylene to the Oxy Deer Park, or
OxyMar plant will notify Buyer when ammonia levels exceed 0.15 ppmw. If ammonia
levels exceed 0.15 ppmw at Oxy Deer Park or OxyMar, Seller will make best
efforts to switch the ethylene supply to an alternative source. If Seller is
unable to supply Oxy Deer Park or OxyMar with ethylene with an ammonia
concentration at or below 0.15 ppmw, and Buyer exercises its right to reject
ethylene supply with an ammonia concentration above 0.15 ppmw, Buyer will have
the option to obtain ethylene from a third party until such time as Seller can
supply ethylene with an ammonia concentration at or below 0.15 ppmw. Ethylene
volume corresponding to the time period between when Seller discontinues supply
and when Seller is capable to continue supply shall be included in the rebate
volumes. For all other Buyer plants, Seller will notify Buyer when ammonia
levels exceed 1 ppmw. Seller will report ammonia levels to Buyer on a schedule
as mutually agreed.



--------------------------------------------------------------------------------

EXHIBIT – B

 

Dispute Resolution Procedures

 

(1) Binding and Exclusive Means. The dispute resolution provisions set forth in
this Exhibit B shall be the binding and exclusive means to resolve all disputes
arising under this Agreement (each a “Dispute”).

 

(2) Standards and Criteria. In resolving any Dispute, the standards and criteria
for resolving such Dispute shall, unless the parties in their discretion jointly
stipulate otherwise, be as set forth in Exhibit 1 to this Exhibit B.

 

(3) ADR and Binding Arbitration Procedures. If a Dispute arises, the following
procedures shall be implemented:

 

(a) Any party may at any time invoke the dispute resolution procedures set forth
in this Exhibit B as to any Dispute by providing written notice of such action
to the other party, who within five Business Days after such notice shall
schedule a meeting to be held in Houston, Texas between the parties. The meeting
shall occur within 10 Business Days after notice of the meeting is delivered to
the other party. The meeting shall be attended by representatives of each party
having decision-making authority regarding the Dispute as well as the dispute
resolution process and who shall attempt in a commercially reasonable manner to
negotiate a resolution of the Dispute.

 

(b) The representatives of the parties shall cooperate in a commercially
reasonable manner and shall explore whether techniques such as mediation,
minitrials, mock trials or other techniques of alternative dispute resolution
might be useful. In the event that a technique of alternative dispute resolution
is so agreed upon, a specific timetable and completion date for its
implementation shall also be agreed upon. The representatives will continue to
meet and discuss settlement until the date (the “Interim Decision Date”) that is
the earliest to occur of the following events: (i) an agreement shall be reached
by the parties resolving the Dispute; (ii) one of the parties shall determine
and notify the other party in writing that no agreement resolving the Dispute is
likely to be reached; (iii) if a technique of alternative dispute resolution is
agreed upon, the completion date therefor shall occur without the parties having
resolved the Dispute; or (iv) if another technique of alternative dispute
resolution is not agreed upon, two full meeting days (or such other time period
as may be agreed upon) shall expire without the parties having resolved the
Dispute.

 

(c) If, as of the Interim Decision Date, the parties have not succeeded in
negotiating a resolution of the dispute pursuant to subsection (b), the parties
shall proceed under subsections (d), (e) and (f).

 

(d) After satisfying the requirements above, such Dispute shall be submitted to
mandatory and binding arbitration at the election of any party involved in the
Dispute (the “Disputing Party”). The arbitration shall be subject to the Federal
Arbitration Act as supplemented by the conditions set forth in this Appendix.
The arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association in effect on the date the notice
of arbitration is served, other than as specifically modified herein. In the
absence of an agreement to the contrary, the arbitration shall be held in
Houston, Texas. The Arbitrator (as defined below) will allow reasonable
discovery in the forms permitted by the Federal Rules of Civil Procedure, to the
extent consistent with the purpose of the arbitration. During the pendency of
the Dispute, each party shall make available to the Arbitrator and the other
party all books, records and other information within its control requested by
the other party or the Arbitrator subject to the confidentiality provisions
contained herein, and provided that no such access shall waive or preclude any
objection to such production based on any privilege recognized by law.
Recognizing the express desire of the parties for an expeditious means of
dispute resolution, the Arbitrator may limit the scope of discovery



--------------------------------------------------------------------------------

between the parties as may be reasonable under the circumstances. In deciding
the substance of the parties’ claims, the laws of the State of Texas shall
govern the construction, interpretation and effect of this Agreement (including
this Appendix) without giving effect to any conflict of law principles. The
arbitration hearing shall be commenced promptly and conducted expeditiously,
with each party involved in the Dispute being allocated an equal amount of time
for the presentation of its case. Unless otherwise agreed to by the parties, the
arbitration hearing shall be conducted on consecutive days. Time is of the
essence in the arbitration proceeding, and the Arbitrator shall have the right
and authority to issue monetary sanctions against any of the parties if, upon a
showing of good cause, that party is unreasonably delaying the proceeding. To
the fullest extent permitted by law, the arbitration proceedings and award shall
be maintained in confidence by the Arbitrator and the parties.

 

(e) The Disputing Party shall notify the American Arbitration Association
(“AAA”) and the other party involved in the Dispute in writing describing in
reasonable detail the nature of the Dispute (the “Dispute Notice”). The
arbitrator (the “Arbitrator”) shall be selected within 15 days of the date of
the Dispute Notice by all of the parties from the members of a panel of
arbitrators of the AAA or, if the AAA fails or refuses to provide a list of
potential arbitrators, of the Center for Public Resources and shall be
experienced in commercial arbitration. In the event that the parties are unable
to agree on the selection of the Arbitrator, the AAA shall select the
Arbitrator, using the criteria set forth in this Appendix, within 30 days of the
date of the Dispute Notice. In the event that the Arbitrator is unable to serve,
his or her replacement will be selected in the same manner as the Arbitrator to
be replaced. The Arbitrator shall be neutral. The Arbitrator shall have the
authority to assess the costs and expenses of the arbitration proceeding
(including the arbitrators’, and attorneys’ fees and expenses) against any or
all parties.

 

(f) The Arbitrator shall decide all Disputes and all substantive and procedural
issues related thereto, and shall enforce this Agreement in accordance with its
terms. Without limiting the generality of the previous sentence, the Arbitrator
shall have the authority to issue injunctive relief; however, the Arbitrator
shall not have any power or authority to (i) award consequential, incidental,
indirect or punitive damages or (ii) amend this Agreement. The Arbitrator shall
render the arbitration award, in writing, within 20 days following the
completion of the arbitration hearing, and shall set forth the reasons for the
award. In the event that the Arbitrator awards monetary damages in favor of any
party, the Arbitrator must certify in the award that no indirect, consequential,
incidental, indirect or punitive damages are included in such award. If the
Arbitrator’s decision results in a monetary award, the interest to be granted on
such award, if any, and the rate of such interest shall be determined by the
Arbitrator in his or her discretion. The arbitration award shall be final and
binding on the parties, and judgment thereon may be entered in any court of
competent jurisdiction, and may not be appealed except to the extent permitted
by the Federal Arbitration Act.

 

(4) Continuation of Business. Notwithstanding the existence of any Dispute or
the pendency of any procedures pursuant to this Exhibit B, the parties agree and
undertake that all payments not in dispute shall continue to be made and all
obligations not in dispute shall continue to be performed.



--------------------------------------------------------------------------------

APPENDIX 1 TO EXHIBIT B

 

(a) First priority shall be given to maximizing the consistency of the
resolution of the Dispute with the satisfaction of all express obligations of
the parties and their Affiliates as set forth in the Agreement.

 

(b) Second priority shall be given to resolution of the Dispute in a manner
which best achieves the objectives of the business activities and arrangements
under the Agreement and permits the parties to realize the benefits intended to
be afforded thereby.

 

(c) Third priority shall be given to such other matters, if any, as the parties
or the Arbitrator shall determine to be appropriate under the circumstances.